Exhibit 10.10

EXECUTION COPY

FIRST AMENDMENT AGREEMENT

To Omnibus Pledge and Security Agreement and Irrevocable Proxy

Dated as of May 19, 2009

by and among

RFC ASSET HOLDINGS II, LLC,

PASSIVE ASSET TRANSACTIONS, LLC

RESIDENTIAL CAPITAL, LLC

RESIDENTIAL FUNDING COMPANY, LLC

GMAC MORTGAGE, LLC

and certain of their Affiliates from time to time parties hereto,

as Grantors,

GMAC INVESTMENT MANAGEMENT LLC,

as a Secured Party

and

GMAC LLC,

as Omnibus Agent, as Lender Agent under the Loan Agreement,

as Lender under the MSR Loan Agreement and as a Secured Party

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

This FIRST AMENDMENT AGREEMENT (this “Agreement”) dated as of May 19, 2009 (the
“Amendment Effective Date”), is by and among RFC Asset Holdings II, LLC,
a Delaware limited liability company (“RAHI”), and Passive Asset Transactions,
LLC, a Delaware limited liability company (“PATI”); Residential Capital, LLC, a
Delaware limited liability company (“ResCap”), Residential Funding Company, LLC,
a Delaware limited liability company (“RFC”), and GMAC Mortgage, LLC, a Delaware
limited liability company (“GMAC Mortgage” and each of RAHI, PATI, ResCap, and
RFC, together with any successors and assigns, is herein a “Grantor” and
collectively, the “Grantors”); GMAC Investment Management LLC, a Delaware
limited liability company (together with its successors and assigns, “GMAC IM”),
as a Secured Party; and GMAC LLC, a Delaware limited liability company, as agent
for the Secured Parties (in such capacity, the “Omnibus Agent”), as Lender
Agent, as Lender under the MSR Loan Agreement and as a Secured Party.

Reference is hereby made to the Omnibus Pledge and Security Agreement and
Irrevocable Proxy dated as of March 18, 2009 among the Grantors, GMAC IM and the
Omnibus Agent (as amended and modified through the date hereof, the “Omnibus
Security Agreement”).

RECITALS

1. Each of the parties hereto is a party to the Omnibus Security Agreement.

2. The parties hereto desire to make certain amendments to the Omnibus Security
Agreement.

3. Each of the parties hereto, by its signature hereto, hereby acknowledges,
consents and agrees to the changes set forth herein.

4. In consideration of the promises and mutual agreements herein contained and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Omnibus Security Agreement.

 

     

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS TO THE OMNIBUS SECURITY AGREEMENT

SECTION 2.1 Amendments to Section 1. Section 1 of the Omnibus Security Agreement
is hereby amended by inserting the following definitions in proper alphabetical
order:

GX Addition Date means that certain date specified in the Collateral Addition
Designation Notice pursuant to which the GX II Note is approved as Approved
Additional Collateral.

GX II Administration Agreement means that certain administration agreement dated
as of the GX Addition Date, entered into by and between GX CE Funding II B.V.,
Stichting Security Trustee GX CE Funding II and GMAC-RFC Investments B.V., as
the same may be amended, supplemented, restated or otherwise modified from time
to time.

GX II Guaranteed Investment Contract means that certain guaranteed investment
contract dated as of the GX Addition Date, entered into by and between GX CE
Funding II B.V., Stichting Security Trustee GX CE Funding II and ABN AMRO Bank
N.V., as the same may be amended, supplemented, restated or otherwise modified
from time to time.

GX II Initial Note means that certain note of GX CE Funding II B.V. dated as of
the GX Addition Date, constituted by and issued pursuant to the GX II VFLN
Agreement, as the same may be amended, supplemented, restated or otherwise
modified from time to time.

GX II Note means the GX II Initial Note or any other note issued from time to
time under and in accordance with the GX II VFLN Agreement, as the same may be
amended, supplemented, restated or otherwise modified from time to time, and
including any notes given in substitution or replacement therefor; and GX II
Notes means, collectively, all of them.

GX II SPE means GX CE Funding II B.V.

GX II Security Documents means the GX II Administration Agreement, the GX II
Guaranteed Investment Contract, the GX II Trust Deed, GX II VFLN Agreement,
the GX II Note and each other document, agreement and deed entered into by
ResCap, its Subsidiary and/or the Stichting Security Trustee GX CE Funding II in
connection with the purchase of certain residential mortgage loans, the issuance
of the GX II Notes and creation of security in respect of the GX II Notes in
favor of the Stichting Security Trustee GX CE Funding II, in each case, by the
GX II SPE, as all of the foregoing may be amended, supplemented, restated or
otherwise modified from time to time, and in each case if and to the extent any
of the foregoing evidence or relate to the GX II Notes.

GX II Trust Deed means that certain trust deed dated as of the GX Addition Date,
entered into by and between GX CE Funding II B.V., Stichting GX CE Funding
Holding and the Stichting Security Trustee GX CE Funding II in relation to the
GX II VFLN Agreement, as the same may be amended, supplemented, restated or
otherwise modified from time to time.

 

   2   

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

GX II VFLN Agreement means that certain variable funding loan note agreement
dated as of the GX Addition Date and entered into by and between ResCap, GX CE
Funding II B.V., Stichting Security Trustee GX CE Funding II, GMAC-RFC
Investments B.V. and GMAC RFC Nederland B.V., as the same may be amended,
supplemented, restated or otherwise modified from time to time.

GX II VFLN Receivables means any and all rights and claims (vorderingsrechten)
(including but not limited to a right of recourse (regres) or subrogation
(subrogatie)) whether present or future, whether actual or contingent, of
Residential Capital, LLC under or in connection with (i) the GX II VFLN
Agreement, (ii) each GX II Note and (iii) the GX II VFLN Trust Deed.

Pledged Mortgage Loan means any mortgage loan (a) which is identified in a
Mortgage Schedule delivered by the Grantors to the Omnibus Agent, (b) the
Carrying Value of which is included in the calculation of the Borrowing Base
included in a Borrowing Base Report or a Monthly Collateral Report or (c) which
is indicated in an Grantor’s books and records as having been pledged to the
Omnibus Agent.

SECTION 2.2 Amendments to Section 1. Each of the following definitions in
Section 1 of the Omnibus Security Agreement is hereby amended and restated in
full to read as follows:

“November Collateral means the Collateral described in clauses (a) through
(k) of Section 2 hereof.

November Documents means (a) the Loan Agreement, the Notes, the November
Security Agreement, the Account Control Agreements, the GSAP Indenture
Transaction Documents, the Flume No. 8 Security Documents and the GX II Security
Documents, (b) after the Custodial Transfer Date, the Custody Agreements,
(c) any document designated as a “Security Document” in any Collateral Addition
Designation Notice, (d) all of the security agreements, pledges, collateral
assignments, mortgages, deeds of trust, trust deeds or other instruments
evidencing or creating or purporting to create any security interests in favor
of the Lender Agent for its benefit and for the benefit of the Lender Parties,
(e) the Contribution Agreements and (f) all notices, certificates, financing
statements, agreements and other documents to be executed and delivered by RAHI,
PATI, ResCap, RFC or GMAC Mortgage pursuant to the foregoing or otherwise in
connection with the Loan Agreement or the extension of financing by the Lenders
contemplated thereunder.

Pledged Interests means (a) all member interests, general or limited partnership
interests or other ownership interests of any Pledged Interest Issuer described
in Exhibit D of Schedule IV hereto; and (b) all assets, rights or property
related to the foregoing (including, without limitation, all registrations,
certificates, articles or agreements governing or representing any such
interests; all options and other rights, contractual or otherwise, related to
such interests (including all rights to vote and participate in the management
of the Pledged Interest Issuer); and all Distributions, Dividends and other
Property now or hereafter received, receivable or otherwise distributed in
respect of or in exchange for any or all of such interests, in each case if and
to the extent any of the foregoing evidence or relate to the items described in
clause (a) hereof).

 

   3   

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

Warehouse Loans means, as the context may require, loans made by RFC pursuant to
a Warehouse Agreement to the borrower under such agreement and/or any mortgage
loans or other loans purchased by RFC pursuant to the First Savings Warehouse
Agreement.”

SECTION 2.3 Amendment to Section 2. Section 2 of the Omnibus Security Agreement
is hereby amended and restated to read as follows:

“2. Grant of Security Interest by Grantors. As security for the prompt payment
in full in cash and performance of all Obligations, each of the Grantors hereby
pledges to the Omnibus Agent and hereby grants a continuing security interest to
the Omnibus Agent in all of each such Grantor’s right, title and interest, in,
to, and under, whether now or hereafter existing, owned or acquired and wherever
located and howsoever created, arising or evidenced, all of the following:

(a) all Pledged Mortgage Loans and all assets, rights or property related
thereto;

(b) all Pledged Shares of each Pledged Share Issuer identified in Exhibit B of
Schedule IV hereto and all assets, rights or property related thereto;

(c) (i) all Flume No. 8 Notes, all First Savings Warehouse Notes, all Provident
Warehouse Notes and all other Pledged Notes (including, without limitation, the
Flume No. 8 Initial Note), and (ii) all assets, rights or property related
thereto (including, without limitation, the Flume No. 8 Facility Documents, the
Warehouse Loans, the Warehouse Facility Documents, and all Pledged Note Liens,
if and to the extent the foregoing evidence or relate to the Flume No. 8 Notes
or such other Pledged Notes);

(d) (i) all Pledged Interests (including, without limitation, the equity
interests owned by RAHI in RAHI A, LLC, a Delaware limited liability company, by
PATI in PATI A, LLC, a Delaware limited liability company, and by RFC in Equity
Investment I, LLC, a Delaware limited liability company), and (ii) all assets,
rights or property related thereto;

(e) (i) all Dividends, Distributions, interest, and (ii) other payments and
rights, in each case if and to the extent evidencing or related to the Pledged
Shares, Pledged Notes and Pledged Note Liens, Pledged Interests, Flume No. 8
Facility Documents, Warehouse Loans, Warehouse Facility Documents or Pledged
Mortgage Loans;

(f) all Deposit Accounts, including, without limitation, all Deposit Accounts
identified on Exhibit A of Schedule IV, and all Property deposited or carried
therein or credited thereto, in each case if and to the extent related to any
Pledged Shares, Pledged Notes and Pledged Note Liens, Pledged Interests, Flume
No. 8 Facility Documents, Warehouse Loans, Warehouse Facility Documents or
Pledged Mortgage Loans;

 

   4   

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

(g) all Securities Accounts including, without limitation, all Securities
Accounts identified on Exhibit A of Schedule IV, and all Property, including all
Investment Property and Financial Assets, deposited or carried therein or
credited thereto, and all permitted investments acquired with funds on deposit
in or carried in or credited to such Securities Accounts, in each case if and to
the extent related to any Pledged Shares, Pledged Notes and Pledged Note Liens,
Pledged Interests, Flume No. 8 Facility Documents, Warehouse Loans, Warehouse
Facility Documents or Pledged Mortgage Loans;

(h) to the extent not included in the foregoing, the Contribution Agreements and
all other agreements, contracts, documents and instruments if and to the extent
evidencing or related to any Pledged Shares, Pledged Notes and Pledged Note
Liens, Pledged Interests, Flume No. 8 Facility Documents, Warehouse Loans,
Warehouse Facility Documents or Pledged Mortgage Loans;

(i) (i) all books, records, writings, data bases, information and other property
relating to or evidencing any Pledged Shares, Pledged Notes and Pledged Note
Liens, Pledged Interests, Flume No. 8 Facility Documents, Warehouse Loans,
Warehouse Facility Documents or Pledged Mortgage Loans, and (ii) all insurance
policies, claims and/or insurance proceeds arising out of the loss,
nonconformity or any interference with the use of, or any defect or infringement
of rights in, or damage to, any of the foregoing, in each case if and to the
extent evidencing or related to any Pledged Shares, Pledged Notes and Pledged
Note Liens, Pledged Interests, Flume No. 8 Facility Documents, Warehouse Loans,
Warehouse Facility Documents or Pledged Mortgage Loans;

(j) to the extent not included in the foregoing, all Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, General Intangibles
(including Payment Intangibles), Goods, Instruments, Investment Property,
Letter-of-Credit Rights, Letters of Credit, Supporting Obligations, Money and
all other personal assets and property of any kind or description, in each case
if and to the extent related to any Pledged Shares, Pledged Notes and Pledged
Note Liens, Pledged Interests, Flume No. 8 Facility Documents, Warehouse Loans,
Warehouse Facility Documents or Pledged Mortgage Loans;

(k) all Proceeds, products, offspring, rents, issues, profits and returns of and
from, and all distributions on any of the foregoing;

(l) all MSR Collateral; and

(m) all Derivative Collateral.

 

   5   

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

Nothing herein shall release or otherwise impair any security interest granted
under any of the other Specified Documents, each of which will remain in full
force and effect in accordance with its terms.”

SECTION 2.4 Amendment to Section 7. A new Section 7(d) to the Omnibus Security
Agreement is hereby inserted to read as follows:

 

  “(d) ResCap promptly, but in no event later than three (3) Business Days after
the earlier of the issuance of a new GX II Note or the receipt of a written
request to do so by the Omnibus Agent, unless required to do earlier pursuant to
the terms of the November Documents or the GX II Security Documents, will or
will cause each such GX II Note to be delivered to the Lender Agent in
accordance with Section 8(a).”

SECTION 2.5 Amendment to Section 8(g). Section 8(g) of the Omnibus Security
Agreement is hereby amended and restated to read as follows:

 

  “(g) In the event that any Dividend or Distribution constituting Collateral is
to be paid on any Pledged Share or any Pledged Interest or any payment of
principal or interest is to be made on any Pledged Note (other than a European
Note) at a time when no Event of Default has occurred and is continuing, such
Dividend, Distribution or payment may be paid directly to the relevant Grantor.
If any Event of Default has occurred and is continuing, then any such Dividend,
Distribution or payment shall be paid directly to the Omnibus Agent in
accordance with Section 8(h).”

SECTION 2.6 Amendment to Section 8(i). The first sentence of Section 8(i) of the
Omnibus Security Agreement is hereby amended and restated to read as follows:

“All Collateral constituting Dividends, Distributions, interest, principal, cash
payments, and proceeds and all rights under the Flume No. 8 Note, the Flume
No. 8 Related Security, the GX II Note and the GX II Security Documents which
may at any time and from time to time be held by a Grantor but which such
Grantor is then obligated to deliver to the Omnibus Agent, shall, until delivery
to the Omnibus Agent, be held by such Grantor separate and apart from its other
property in trust for the Omnibus Agent.”

SECTION 2.7 Amendment to Section 14. The first sentence of Section 14(l) of the
Omnibus Security Agreement is hereby amended and restated to read as follows:

“EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY OF MANHATTAN OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY AND IRREVOCABLY AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION.”

 

   6   

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

SECTION 2.8 Amendment to Section 15. Section 15(b) of the Omnibus Security
Agreement is hereby amended and restated to read as follows:

 

  “(b) If Supporting Assets with respect to the GX II Notes or the Flume No. 8
Notes are the subject of a Collateral Disposition at a time when (x) the fair
market value of such Supporting Assets is less than (y) the Carrying Value
thereof as of the Closing Date (the difference between such amounts beings the
“Adjustment Amount”); the relevant Grantors shall be entitled, after
consultation with the Omnibus Agent, to reduce the outstanding principal balance
of the outstanding GX II Note or the Flume No. 8 Note by the Adjustment Amount;
provided that such Collateral Disposition complies with the applicable
requirements of the Loan Agreement. Without limiting the foregoing, the relevant
Grantors may reduce the outstanding principal balance of a Flume No. 8 Note or
GX II Note at any time with the written consent of the Omnibus Agent.”

SECTION 2.9 Amendments to Schedule IV.

(a) Schedule IV of the Omnibus Security Agreement is hereby amended by adding
the following:

 

  “5. Mortgage Loans

All Pledged Mortgage Loans.”

(b) Exhibit C to Schedule IV of the Omnibus Security Agreement is hereby amended
and restated to read as follows:

 

Pledged Note Issuer

  

Pledged Note

  

Pledged Note Holder

Flume (No. 8)
Limited    All Flume No. 8 Notes, including, without limitation, that certain
Secured Zero Coupon Discount Note of Flume (No. 8) Limited constituted by and
issued pursuant to the Note Issuance Facility Deed dated as of November 14,
2008, and made between Flume (No. 8) Limited, Residential Capital, LLC and
Deutsche Trustee Company Limited.    Passive Asset Transactions, LLC

 

   7   

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

Pledged Note Issuer

  

Pledged Note

  

Pledged Note Holder

Provident Funding Associates, L.P.    All Provident Warehouse Notes, including,
without limitation, that certain Servicing Facility Promissory Note, dated as of
June 14, 2007, and issued by Provident Funding Associates, L.P. in favor of RFC.
   Residential Funding Company, LLC First Savings Mortgage Corporation    All
First Savings Warehouse Notes, including, without limitation, that certain
Promissory Note, dated as of April 1, 2005 and issued by First Savings Mortgage
Corporation in favor of RFC.    Residential Funding Company, LLC

(d) Exhibit D to Schedule IV of the Omnibus Security Agreement is hereby amended
by inserting the following:

 

Equity Investment I, LLC    Limited Liability Company    100%    Residential
Funding Company, LLC    100% of Residential Funding Company, LLC’s equity
interest in Equity Investment I, LLC, constituting 100% of all the member
interest in Equity Investment I, LLC

 

   8   

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

SECTION 2.10 Amendment to Schedule V. Schedule V of the Omnibus Security
Agreement is hereby amended and restated as follows:

“First Savings Warehouse Note

Provident Warehouse Note

Flume No. 8 Notes

RAHI A, LLC Membership Interest

PATI A, LLC Membership Interest”

ARTICLE III

CONDITIONS TO EFFECTIVENESS

SECTION 3.1 Amendment Effective Date. This Agreement and the provisions
contained herein shall become effective as of the Amendment Effective Date.

ARTICLE IV

ACKNOWLEDGEMENTS, CONSENTS, NOTICE, CONFIRMATION AND

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Notice. Each party hereto hereby acknowledges timely notice of the
execution of this Agreement and of the transactions and amendments contemplated
hereby. Each party hereto hereby waives any notice requirement contained in the
Omnibus Security Agreement or the Specified Documents with respect to the
execution of this Agreement.

SECTION 4.2 Confirmation of the Omnibus Security Agreement. The Grantors each
hereby acknowledge and agree that the Omnibus Security Agreement and each other
Specified Document are each ratified and confirmed in all respects and shall
remain in full force and effect in accordance with their respective terms.
Without limiting the foregoing, each Grantor reaffirms its grant of a security
interest in all the Collateral pledged by it, and agrees that such security
interest secures all Obligations as defined in the Omnibus Security Agreement.
As of the Amendment Effective Date, each reference in the Omnibus Security
Agreement to “this Agreement” or in any other Specified Document to the “Omnibus
Security Agreement” shall mean the Omnibus Security Agreement as amended by this
Agreement, and as hereinafter amended or restated.

SECTION 4.3 Representations and Warranties. By its signature hereto, each
Grantor hereby represents and warrants that, before and after giving effect to
this Agreement, as follows:

(a) Its representations and warranties set forth in the Omnibus Security
Agreement are true and correct as if made on the date hereof, except to the
extent they expressly relate to an earlier date; and

(b) No Default has occurred and is continuing.

 

   9   

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

SECTION 5.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES (BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).

SECTION 5.2 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original (whether such
counterpart is originally executed or an electronic copy of an original and each
party hereto expressly waives its rights to receive originally executed
documents) and all of which when taken together shall constitute one and the
same agreement.

SECTION 5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

SECTION 5.4 Entire Agreement. This Agreement, the Security Agreement and the
other Facility Documents embody the entire agreement and understanding of the
parties hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.

SECTION 5.5 Captions. The various captions in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 5.6 Severability. If any provision of this Agreement, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the unenforceable
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity or illegality will not
otherwise affect the enforceability, validity or legality of the remaining terms
of this Agreement so long as this Agreement, as so modified, continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Agreement
will not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

 

   10   

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

SECTION 5.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE CITY OF MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH PARTY HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN
ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT
DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE
ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER
ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER
PARTIES. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING
SUIT IN THE COURTS OF ANY JURISDICTION.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   11   

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

RFC ASSET HOLDINGS II, LLC,

as Grantor

By:   /s/ Melissa White Name:   Melissa White Title:   Assistant Treasurer

 

   S-1   

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

PASSIVE ASSET TRANSACTIONS, LLC,

as Grantor

By:   /s/ Melissa White Name:   Melissa White Title:   Assistant Treasurer

 

   S-2   

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

RESIDENTIAL CAPITAL, LLC,

as Grantor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Assistant Treasurer

 

   S-3   

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

RESIDENTIAL FUNDING COMPANY, LLC,

as Grantor

By:   /s/ Melissa White Name:   Melissa White Title:   Assistant Treasurer

 

   S-4   

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

GMAC MORTGAGE, LLC,

as Grantor

By:   /s/ Melissa White Name:   Melissa White Title:   Assistant Treasurer

 

   S-5   

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

GMAC LLC,

as Omnibus Agent,

as Lender Agent under the Loan Agreement,

as Lender under the MSR Loan Agreement,

and as Secured Party

By:   /s/ David C. Walker Name:   David C. Walker Title:   Business Unit
Treasury Executive

 

   S-6   

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

GMAC INVESTMENT MANAGEMENT LLC,

as Secured Party

By:   /s/ Melissa Melvin Name:   Melissa Melvin Title:   Assistant Secretary

 

   S-7   

First Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND AGREEMENT BY THE SENIOR DEBT AGENT

The Senior Debt Agent hereby acknowledges and agrees with the Omnibus Agent that
none of the Collateral is subject to the lien created by the Senior Debt
Security Documents. The Senior Debt Agent further agrees, upon request of the
Omnibus Agent, to take such actions as are reasonably necessary to cause Wells
Fargo Bank, N.A., as First Priority Collateral Agent under the Senior Debt Loan
Agreement, to confirm that no lien exists with respect to such Collateral
pursuant to the Senior Debt Security Documents.

 

GMAC LLC,

as Senior Debt Agent

By:   /s/ David C. Walker Name:   David C. Walker Title:   Business Unit
Treasury Executive

 

   S-8   

First Amendment Agreement to

Omnibus Pledge and Security Agreement